                                                                                     Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 1 of 9                                                          PageID 492


pupose                                        date         call intended for phone            random         customer ID Loan ID   store       phone typeTransferred?   status
advance loan was past due; offer settlement   09/11/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (09/11/17 12:15:18 - 33 seconds)
advance loan was past due; offer settlement   09/12/2017   Danita Higgs                5560                        12543    509530         1   Cell
advance loan was past due; offer settlement   10/04/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/04/17 13:25:52 - 33 seconds)
advance loan was past due; offer settlement   10/05/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/05/17 08:07:48 - 33 seconds)
advance loan was past due; offer settlement   10/06/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/06/17 08:08:15 - 33 seconds)
advance loan was past due; offer settlement   10/07/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/07/17 08:08:20 - 33 seconds)
advance loan was past due; offer settlement   10/09/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/09/17 08:07:42 - 33 seconds)
advance loan was past due; offer settlement   10/10/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/10/17 08:08:04 - 33 seconds)
advance loan was past due; offer settlement   10/12/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Machine Answered. Call connected but no answer (10/12/17 08:08:36)
advance loan was past due; offer settlement   10/13/2017   Danita Higgs                5560                        12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/13/17 10:07:49 - 32 seconds)
advance loan was past due; offer settlement   10/14/2017   Danita Higgs                5560    0.334431455         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/14/17 12:26:08 - 33 seconds)
advance loan was past due; offer settlement   10/16/2017   Danita Higgs                5560    0.976080035         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/16/17 08:08:18 - 33 seconds)
advance loan was past due; offer settlement   10/17/2017   Danita Higgs                5560    0.128776042         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/17/17 13:55:26 - 32 seconds)
advance loan was past due; offer settlement   10/19/2017   Danita Higgs                5560    0.608697525         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/19/17 10:30:26 - 32 seconds)
advance loan was past due; offer settlement   10/20/2017   Danita Higgs                5560    0.789074596         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/20/17 09:21:21 - 33 seconds)
advance loan was past due; offer settlement   10/21/2017   Danita Higgs                5560     0.32819838         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/21/17 12:17:25 - 32 seconds)
advance loan was past due; offer settlement   10/23/2017   Danita Higgs                5560    0.826666729         12543    509530         1   Cell                     Call Answered. Message left on answering machine (10/23/17 09:09:27 - 32 seconds)
advance loan was past due; offer settlement   11/02/2017   Danita Higgs                5560    0.764165493         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/02/17 13:57:43 - 33 seconds)
advance loan was past due; offer settlement   11/03/2017   Danita Higgs                5560    0.500140662         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/03/17 11:33:39 - 33 seconds)
advance loan was past due; offer settlement   11/04/2017   Danita Higgs                5560    0.347827288         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/04/17 12:35:35 - 33 seconds)
advance loan was past due; offer settlement   11/06/2017   Danita Higgs                5560    0.221651904         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/06/17 13:31:16 - 33 seconds)
advance loan was past due; offer settlement   11/07/2017   Danita Higgs                5560    0.221651904         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/06/17 13:31:16 - 33 seconds)
advance loan was past due; offer settlement   11/09/2017   Danita Higgs                5560    0.987710892         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/09/17 08:06:02 - 32 seconds)
advance loan was past due; offer settlement   11/10/2017   Danita Higgs                5560    0.254667452         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/10/17 13:18:58 - 33 seconds)
advance loan was past due; offer settlement   11/11/2017   Danita Higgs                5560    0.628073292         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/11/17 10:37:20 - 33 seconds)
advance loan was past due; offer settlement   11/13/2017   Danita Higgs                5560    0.108038543         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/13/17 14:55:10 - 33 seconds)
advance loan was past due; offer settlement   11/14/2017   Danita Higgs                5560    0.043428008         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/14/17 20:12:21 - 33 seconds)
advance loan was past due; offer settlement   11/16/2017   Danita Higgs                5560    0.204857343         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/16/17 13:54:44 - 32 seconds)
advance loan was past due; offer settlement   11/17/2017   Danita Higgs                5560    0.312209861         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/17/17 13:02:33 - 33 seconds)
advance loan was past due; offer settlement   11/18/2017   Danita Higgs                5560    0.881673268         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/18/17 08:50:25 - 33 seconds)
advance loan was past due; offer settlement   11/20/2017   Danita Higgs                5560    0.920157587         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/20/17 08:31:20 - 33 seconds)
advance loan was past due; offer settlement   11/21/2017   Danita Higgs                5560    0.246206639         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/21/17 13:21:43 - 32 seconds)
advance loan was past due; offer settlement   11/24/2017   Danita Higgs                5560    0.237344797         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/24/17 15:31:20 - 33 seconds)
advance loan was past due; offer settlement   11/25/2017   Danita Higgs                5560    0.827874296         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/25/17 09:18:15 - 32 seconds)
advance loan was past due; offer settlement   11/27/2017   Danita Higgs                5560    0.857089882         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/27/17 09:03:06 - 32 seconds)
advance loan was past due; offer settlement   11/28/2017   Danita Higgs                5560    0.346644121         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/28/17 13:29:21 - 33 seconds)
advance loan was past due; offer settlement   11/30/2017   Danita Higgs                5560    0.744369373         12543    509530         1   Cell                     Call Answered. Message left on answering machine (11/30/17 10:21:04 - 32 seconds)
advance loan was past due; offer settlement   12/01/2017   Danita Higgs                5560     0.51875821         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/01/17 11:46:55 - 33 seconds)
advance loan was past due; offer settlement   12/02/2017   Danita Higgs                5560    0.018608595         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/02/17 15:38:06 - 33 seconds)
advance loan was past due; offer settlement   12/04/2017   Danita Higgs                5560     0.28850236         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/04/17 13:34:02 - 33 seconds)
advance loan was past due; offer settlement   12/07/2017   Danita Higgs                5560    0.630240798         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/07/17 08:56:12 - 33 seconds)
advance loan was past due; offer settlement   12/08/2017   Danita Higgs                5560    0.661869131         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/08/17 10:44:35 - 32 seconds)
advance loan was past due; offer settlement   12/09/2017   Danita Higgs                5560    0.653681944         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/09/17 10:46:05 - 33 seconds)
advance loan was past due; offer settlement   12/11/2017   Danita Higgs                5560    0.543790099         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/11/17 11:51:05 - 33 seconds)
advance loan was past due; offer settlement   12/12/2017   Danita Higgs                5560    0.253588313         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/12/17 14:31:45 - 33 seconds)
advance loan was past due; offer settlement   12/14/2017   Danita Higgs                5560    0.224386518         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/14/17 14:13:33 - 32 seconds)
advance loan was past due; offer settlement   12/15/2017   Danita Higgs                5560    0.591801048         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/15/17 11:12:05 - 32 seconds)
advance loan was past due; offer settlement   12/16/2017   Danita Higgs                5560    0.809884343         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/16/17 09:34:28 - 32 seconds)
advance loan was past due; offer settlement   12/18/2017   Danita Higgs                5560    0.228034531         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/18/17 14:17:44 - 33 seconds)
advance loan was past due; offer settlement   12/19/2017   Danita Higgs                5560     0.64416826         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/19/17 10:57:00 - 33 seconds)

                                                                                                                                                                        Call Made. Line disconnected. <a href=c:\program files (x86)\Voicent\BroadcastByPhone\bin\vcast.chm::/voip_service_error.htm">Your phone service
advance loan was past due; offer settlement   12/21/2017   Danita Higgs                5560    0.891801936         12543    509530         1   Cell                     cannot complete the call.</a> It returned: 503 Service Unavailable. Please contact your phone service provider (12/21/17 08:46:57)"
advance loan was past due; offer settlement   12/22/2017   Danita Higgs                5560    0.077837951         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/22/17 15:22:07 - 33 seconds)
advance loan was past due; offer settlement   12/23/2017   Danita Higgs                5560    0.980908264         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/23/17 08:09:07 - 33 seconds)
advance loan was past due; offer settlement   12/25/2017   Danita Higgs                5560    0.611093019         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/25/17 11:23:54 - 33 seconds)
advance loan was past due; offer settlement   12/26/2017   Danita Higgs                5560    0.357158322         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/26/17 13:32:46 - 33 seconds)
advance loan was past due; offer settlement   12/28/2017   Danita Higgs                5560    0.982524756         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/28/17 08:09:18 - 32 seconds)
advance loan was past due; offer settlement   12/29/2017   Danita Higgs                5560    0.479038896         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/29/17 12:17:16 - 33 seconds)
advance loan was past due; offer settlement   12/30/2017   Danita Higgs                5560    0.074043097         12543    509530         1   Cell                     Call Answered. Message left on answering machine (12/30/17 15:29:50 - 33 seconds)
advance loan was past due; offer settlement   01/01/2018   Danita Higgs                5560    0.583406721         12543    509530         1   Cell                     Call Answered. Message left on answering machine (01/01/18 11:57:41 - 33 seconds)
advance loan was past due; offer settlement   01/02/2018   Danita Higgs                5560    0.900767828         12543    509530         1   Cell                     Call Answered. Message left on answering machine (01/02/18 08:52:31 - 33 seconds)
advance loan was past due; offer settlement   01/04/2018   Danita Higgs                5560    0.552317654         12543    509530         1   Cell                     Call Answered. Message left on answering machine (01/04/18 11:42:43 - 33 seconds)
advance loan was past due; offer settlement
advance loan was past due; offer settlement
                                              01/05/2018
                                              01/06/2018
                                                           Danita Higgs
                                                           Danita Higgs
                                                                                       5560
                                                                                       5560
                                                                                                0.34407138
                                                                                               0.016154489
                                                                                                                   12543
                                                                                                                   12543
                                                                                                                            509530
                                                                                                                            509530
                                                                                                                                           1
                                                                                                                                           1
                                                                                                                                               Cell
                                                                                                                                               Cell
                                                                                                                                                                        Call Answered. Message left on answering machine (01/05/18 13:32:42 - 33 seconds)
                                                                                                                                                                        Call Answered. Message left on answering machine (01/06/18 16:19:32 - 33 seconds)                                                                  H

                                                                                                                                                                                                                                                                                                                           GTL 0185
                                                                            Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 2 of 9                       PageID 493


advance loan was past due; offer settlement   01/08/2018   Danita Higgs           5560 0.071470161     12543   509530   1 Cell     Call Answered. Message left on answering machine (01/08/18 16:00:31 - 33 seconds)
advance loan was past due; offer settlement   01/09/2018   Danita Higgs           5560 0.009937221     12543   509530   1 Cell

advance loan was past due; offer settlement   01/09/2018   Danita Higgs           5560    0.66686958   12543   509530   1   Cell   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (01/09/18 12:59:17 - 32 seconds)
advance loan was past due; offer settlement   01/11/2018   Danita Higgs           5560   0.585502297   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/11/18 11:52:03 - 33 seconds)
advance loan was past due; offer settlement   01/12/2018   Danita Higgs           5560   0.567280699   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/12/18 11:36:51 - 33 seconds)
advance loan was past due; offer settlement   01/13/2018   Danita Higgs           5560   0.682790721   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/13/18 10:45:43 - 33 seconds)
advance loan was past due; offer settlement   01/15/2018   Danita Higgs           5560   0.863260627   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/15/18 09:07:16 - 33 seconds)
advance loan was past due; offer settlement   01/16/2018   Danita Higgs           5560   0.435070107   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/16/18 12:55:44 - 33 seconds)
advance loan was past due; offer settlement   01/18/2018   Danita Higgs           5560   0.929832721   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/18/18 08:36:28 - 33 seconds)
advance loan was past due; offer settlement   01/19/2018   Danita Higgs           5560   0.743495364   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/19/18 10:16:00 - 33 seconds)
advance loan was past due; offer settlement   01/20/2018   Danita Higgs           5560   0.025578123   12543   509530   1   Cell   Call Answered. Machine Answered. Call connected but no answer (01/20/18 16:21:15)
advance loan was past due; offer settlement   01/22/2018   Danita Higgs           5560   0.097379088   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/22/18 15:59:55 - 33 seconds)
advance loan was past due; offer settlement   01/23/2018   Danita Higgs           5560   0.718325603   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/23/18 10:48:13 - 32 seconds)
advance loan was past due; offer settlement   01/25/2018   Danita Higgs           5560   0.823585122   12543   509530   1   Cell   Call Answered. Message left on answering machine (01/25/18 09:47:32 - 33 seconds)
advance loan was past due; offer settlement   01/26/2018   Danita Higgs           5560   0.516563827   12543   509530   1   Cell   Call Answered. Live Answer (01/26/18 12:15:50 - 8 seconds)

advance loan was past due; offer settlement   01/27/2018   Danita Higgs           5560   0.011361088   12543   509530   1   Cell   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (01/27/18 17:04:23 - 32 seconds)
advance loan was past due; offer settlement   02/01/2018   Danita Higgs           5560   0.182703518   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/01/18 12:48:31 - 33 seconds)
advance loan was past due; offer settlement   02/02/2018   Danita Higgs           5560   0.803640829   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/02/18 09:53:22 - 33 seconds)
advance loan was past due; offer settlement   02/03/2018   Danita Higgs           5560   0.361455966   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/03/18 13:51:26 - 33 seconds)
advance loan was past due; offer settlement   02/05/2018   Danita Higgs           5560   0.083676491   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/05/18 16:54:11 - 33 seconds)
advance loan was past due; offer settlement   02/06/2018   Danita Higgs           5560   0.501895803   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/06/18 13:07:06 - 33 seconds)
advance loan was past due; offer settlement   02/08/2018   Danita Higgs           5560   0.717727815   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/08/18 10:29:04 - 33 seconds)
advance loan was past due; offer settlement   02/09/2018   Danita Higgs           5560   0.970554144   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/09/18 08:11:58 - 33 seconds)
advance loan was past due; offer settlement   02/10/2018   Danita Higgs           5560   0.371176373   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/10/18 13:50:22 - 32 seconds)
advance loan was past due; offer settlement   02/12/2018   Danita Higgs           5560    0.49162899   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/12/18 13:01:36 - 33 seconds)
advance loan was past due; offer settlement   02/13/2018   Danita Higgs           5560   0.188486757   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/13/18 16:00:16 - 32 seconds)
advance loan was past due; offer settlement   02/15/2018   Danita Higgs           5560   0.831423136   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/15/18 09:45:23 - 33 seconds)
advance loan was past due; offer settlement   02/16/2018   Danita Higgs           5560   0.205190666   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/16/18 15:38:49 - 33 seconds)
advance loan was past due; offer settlement   02/17/2018   Danita Higgs           5560   0.402895634   12543   509530   1   Cell   Call Answered. Live Answer (02/17/18 13:46:32 - 8 seconds)
advance loan was past due; offer settlement   02/19/2018   Danita Higgs           5560    0.42407812   12543   509530   1   Cell   Call Made. Bad address or phone number (02/19/18 13:33:36)
advance loan was past due; offer settlement   02/20/2018   Danita Higgs           5560   0.012222787   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/20/18 17:50:09 - 32 seconds)
advance loan was past due; offer settlement   02/22/2018   Danita Higgs           5560   0.506844651   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/22/18 12:46:03 - 33 seconds)
advance loan was past due; offer settlement   02/23/2018   Danita Higgs           5560   0.580750762   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/23/18 12:04:54 - 33 seconds)
advance loan was past due; offer settlement   02/24/2018   Danita Higgs           5560   0.841935111   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/24/18 09:36:47 - 33 seconds)
advance loan was past due; offer settlement   02/26/2018   Danita Higgs           5560    0.45083393   12543   509530   1   Cell   Call Answered. Live Answer (02/26/18 13:44:51 - 5 seconds)
advance loan was past due; offer settlement   02/27/2018   Danita Higgs           5560   0.767304652   12543   509530   1   Cell   Call Answered. Message left on answering machine (02/27/18 11:00:13 - 33 seconds)
advance loan was past due; offer settlement   03/01/2018   Danita Higgs           5560   0.740069428   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/01/18 10:54:27 - 33 seconds)
advance loan was past due; offer settlement   03/02/2018   Danita Higgs           5560   0.130141962   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/02/18 16:32:02 - 32 seconds)
advance loan was past due; offer settlement   03/03/2018   Danita Higgs           5560   0.367326084   12543   509530   1   Cell   Call Answered. Machine Answered. Call connected but no answer (03/03/18 14:18:20)
advance loan was past due; offer settlement   03/05/2018   Danita Higgs           5560   0.459990492   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/05/18 13:29:07 - 33 seconds)
advance loan was past due; offer settlement   03/06/2018   Danita Higgs           5560   0.344318891   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/06/18 14:38:12 - 32 seconds)
advance loan was past due; offer settlement   03/08/2018   Danita Higgs           5560   0.662213168   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/08/18 11:11:20 - 33 seconds)
advance loan was past due; offer settlement   03/09/2018   Danita Higgs           5560   0.234084986   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/09/18 15:53:53 - 33 seconds)
advance loan was past due; offer settlement   03/10/2018   Danita Higgs           5560   0.049016401   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/10/18 17:20:36 - 34 seconds)
advance loan was past due; offer settlement   03/12/2018   Danita Higgs           5560   0.530999996   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/12/18 12:46:18 - 33 seconds)
advance loan was past due; offer settlement   03/13/2018   Danita Higgs           5560   0.621964148   12543   509530   1   Cell   Call Answered. Live Answer (03/13/18 12:17:43 - 17 seconds)
advance loan was past due; offer settlement   03/15/2018   Danita Higgs           5560   0.180321294   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/15/18 16:21:52 - 33 seconds)
advance loan was past due; offer settlement   03/16/2018   Danita Higgs           5560   0.353723667   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/16/18 14:27:55 - 33 seconds)
advance loan was past due; offer settlement   03/17/2018   Danita Higgs           5560   0.041706152   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/17/18 17:33:46 - 33 seconds)
advance loan was past due; offer settlement   03/19/2018   Danita Higgs           5560   0.678840954   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/19/18 11:24:45 - 33 seconds)
advance loan was past due; offer settlement   03/20/2018   Danita Higgs           5560   0.142358816   12543   509530   1   Cell   Call Answered. Message left on answering machine (03/20/18 16:58:43 - 33 seconds)

Happy Birthday                                01/22/2019   LASHONDA ROBIN         5560                 72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (01/22/19 11:38:38 - 45 seconds)

Loan is due tomorrow                          02/14/2019   LASHONDA ROBIN         5560                 72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (02/14/19 12:38:16 - 28 seconds)
Loan is past due 1-3 days                     02/18/2019   LASHONDA ROBIN         5560 0.829031932     72541   650336   3 Work     Call Answered. Message left on answering machine (02/18/19 11:45:11 - 1 minute 2 seconds)
Loan is past due 1-3 days                     02/19/2019   LASHONDA ROBIN         5560 0.685519567     72541   650336   3 Work     Call Answered. Message left on answering machine (02/19/19 13:39:27 - 21 seconds)

You have an appointment tomorrow              02/28/2019   LASHONDA ROBIN         5560                 72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (02/28/19 10:21:03 - 27 seconds)
title loan was past due; offer settlement     05/18/2019   LASHONDA ROBIN         5560 0.216243723     72541   650336   3 Work     Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (05/18/19 09:02:33)

title loan was past due; offer settlement     05/20/2019   LASHONDA ROBIN         5560 0.397701111     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (05/20/19 09:29:41 - 33 seconds)
title loan was past due; offer settlement     05/21/2019   LASHONDA ROBIN         5560 0.958075234     72541   650336   3 Work     Call Answered. Live Answer (05/21/19 09:01:28 - 23 seconds)
title loan was past due; offer settlement     05/22/2019   LASHONDA ROBIN         5560 0.795085067     72541   650336   3 Work     Call Answered. Message left on answering machine (05/22/19 09:08:00 - 53 seconds)




                                                                                                                                                                                                                                                                        GTL 0186
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 3 of 9                                      PageID 494



title loan was past due; offer settlement   05/23/2019   LASHONDA ROBIN         5560   0.974424407    72541   650336   3   Work                 Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (05/23/19 09:02:52 - 33 seconds)
title loan was past due; offer settlement   05/24/2019   LASHONDA ROBIN         5560   0.898055115    72541   650336   3   Work   Transferred   Call Answered. Live Answer (05/24/19 09:06:28 - 1 minute 25 seconds)
title loan was past due; offer settlement   05/25/2019   LASHONDA ROBIN         5560   0.934699728    72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (05/25/19 09:00:41)
title loan was past due; offer settlement   05/27/2019   LASHONDA ROBIN         5560   0.527876422    72541   650336   3   Work                 Call Answered. Message left on answering machine (05/27/19 09:29:08 - 38 seconds)
title loan was past due; offer settlement   05/28/2019   LASHONDA ROBIN         5560   0.883913293    72541   650336   3   Work                 Call Answered. Message left on answering machine (05/28/19 09:10:01 - 37 seconds)
title loan was past due; offer settlement   05/29/2019   LASHONDA ROBIN         5560   0.986974061    72541   650336   3   Work                 Call Answered. Message left on answering machine (05/29/19 09:01:20 - 33 seconds)
title loan was past due; offer settlement   05/30/2019   LASHONDA ROBIN         5560   0.125822471    72541   650336   3   Work                 Call Answered. Message left on answering machine (05/30/19 09:48:50 - 37 seconds)
title loan was past due; offer settlement   05/31/2019   LASHONDA ROBIN         5560   0.435886172    72541   650336   3   Work                 Call Answered. Message left on answering machine (05/31/19 09:28:37 - 38 seconds)
title loan was past due; offer settlement   06/01/2019   LASHONDA ROBIN         5560      0.3359711   72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (06/01/19 09:01:55)
title loan was past due; offer settlement   06/03/2019   LASHONDA ROBIN         5560   0.310754511    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/03/19 09:39:14 - 39 seconds)
title loan was past due; offer settlement   06/04/2019   LASHONDA ROBIN         5560   0.142584622    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/04/19 09:44:19 - 37 seconds)
title loan was past due; offer settlement   06/05/2019   LASHONDA ROBIN         5560   0.224040159    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/05/19 09:45:40 - 38 seconds)
title loan was past due; offer settlement   06/06/2019   LASHONDA ROBIN         5560   0.549348675    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/06/19 09:28:12 - 35 seconds)
title loan was past due; offer settlement   06/07/2019   LASHONDA ROBIN         5560   0.001350021    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/07/19 09:55:34 - 34 seconds)
title loan was past due; offer settlement   06/08/2019   LASHONDA ROBIN         5560   0.108073753    72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (06/08/19 09:02:04)
title loan was past due; offer settlement   06/10/2019   LASHONDA ROBIN         5560   0.738561213    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/10/19 09:16:35 - 43 seconds)

title loan was past due; offer settlement   06/11/2019   LASHONDA ROBIN         5560 0.876401176      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (06/11/19 09:09:00 - 33 seconds)
title loan was past due; offer settlement   06/12/2019   LASHONDA ROBIN         5560 0.287297728      72541   650336   3 Work                   Call Answered. Message left on answering machine (06/12/19 09:43:03 - 38 seconds)

title loan was past due; offer settlement   06/13/2019   LASHONDA ROBIN         5560   0.614318615    72541   650336   3   Work                 Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (06/13/19 09:23:09 - 33 seconds)
title loan was past due; offer settlement   06/14/2019   LASHONDA ROBIN         5560   0.643618873    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/14/19 09:16:49 - 34 seconds)
title loan was past due; offer settlement   06/15/2019   LASHONDA ROBIN         5560   0.515591186    72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (06/15/19 09:01:25)
title loan was past due; offer settlement   06/17/2019   LASHONDA ROBIN         5560   0.590308626    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/17/19 09:26:25 - 37 seconds)
title loan was past due; offer settlement   06/18/2019   LASHONDA ROBIN         5560   0.611544325    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/18/19 09:20:23 - 36 seconds)
title loan was past due; offer settlement   06/19/2019   LASHONDA ROBIN         5560   0.942211924    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/19/19 09:07:08 - 35 seconds)
title loan was past due; offer settlement   06/20/2019   LASHONDA ROBIN         5560   0.156371705    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/20/19 09:45:58 - 34 seconds)
title loan was past due; offer settlement   06/21/2019   LASHONDA ROBIN         5560   0.597587937    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/21/19 10:55:53 - 38 seconds)
title loan was past due; offer settlement   06/22/2019   LASHONDA ROBIN         5560   0.224698634    72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (06/22/19 09:02:55)
title loan was past due; offer settlement   06/24/2019   LASHONDA ROBIN         5560   0.492807226    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/24/19 09:28:46 - 37 seconds)
title loan was past due; offer settlement   06/25/2019   LASHONDA ROBIN         5560   0.515359206    72541   650336   3   Work                 Call Answered. Message left on answering machine (06/25/19 09:28:11 - 35 seconds)

title loan was past due; offer settlement   06/26/2019   LASHONDA ROBIN         5560 0.363735756      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (06/26/19 09:34:58 - 24 seconds)
title loan was past due; offer settlement   06/27/2019   LASHONDA ROBIN         5560 0.527164289      72541   650336   3 Work                   Call Answered. Message left on answering machine (06/27/19 09:28:07 - 31 seconds)

title loan was past due; offer settlement   06/28/2019   LASHONDA ROBIN         5560 0.084618491      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (06/28/19 09:56:03 - 33 seconds)
title loan was past due; offer settlement   06/29/2019   LASHONDA ROBIN         5560 0.980677192      72541   650336   3 Work                   Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (06/29/19 09:00:46)

title loan was past due; offer settlement   07/01/2019   LASHONDA ROBIN         5560 0.743489263      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/01/19 09:14:53 - 34 seconds)
title loan was past due; offer settlement   07/02/2019   LASHONDA ROBIN         5560 0.209304588      72541   650336   3 Work     Transferred   Call Answered. Live Answer (07/02/19 09:48:00 - 1 minute 55 seconds)

title loan was past due; offer settlement   07/03/2019   LASHONDA ROBIN         5560   0.937687311    72541   650336   3   Work                 Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/03/19 09:03:33 - 33 seconds)
title loan was past due; offer settlement   07/04/2019   LASHONDA ROBIN         5560   0.866140636    72541   650336   3   Work                 Call Answered. Live Answer (07/04/19 09:08:56 - 25 seconds)
title loan was past due; offer settlement   07/05/2019   LASHONDA ROBIN         5560   0.988597988    72541   650336   3   Work   Transferred   Call Answered. Live Answer (07/05/19 09:05:58 - 3 minutes 4 seconds)
title loan was past due; offer settlement   07/06/2019   LASHONDA ROBIN         5560   0.087319172    72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (07/06/19 09:04:00)
title loan was past due; offer settlement   07/08/2019   LASHONDA ROBIN         5560   0.424546328    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/08/19 09:37:56 - 43 seconds)
title loan was past due; offer settlement   07/09/2019   LASHONDA ROBIN         5560   0.896213337    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/09/19 09:08:11 - 40 seconds)

title loan was past due; offer settlement   07/10/2019   LASHONDA ROBIN         5560 0.038465727      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/10/19 10:02:20 - 33 seconds)

title loan was past due; offer settlement   07/11/2019   LASHONDA ROBIN         5560 0.999646716      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/11/19 09:01:44 - 34 seconds)

title loan was past due; offer settlement   07/12/2019   LASHONDA ROBIN         5560   0.063190414    72541   650336   3   Work                 Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/12/19 09:38:05 - 33 seconds)
title loan was past due; offer settlement   07/13/2019   LASHONDA ROBIN         5560   0.263860591    72541   650336   3   Work                 Call Made. Blocked outbound call time. Configure it under the main menu, Setup, Account, Call Control page. (07/13/19 09:03:02)
title loan was past due; offer settlement   07/15/2019   LASHONDA ROBIN         5560   0.912258149    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/15/19 09:05:44 - 45 seconds)
title loan was past due; offer settlement   07/16/2019   LASHONDA ROBIN         5560   0.562321414    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/16/19 09:16:34 - 48 seconds)
title loan was past due; offer settlement   07/17/2019   LASHONDA ROBIN         5560   0.157888651    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/17/19 09:43:06 - 43 seconds)
title loan was past due; offer settlement   07/18/2019   LASHONDA ROBIN         5560   0.244521526    72541   650336   3   Work                 Call Answered. Machine Answered. Call connected but no answer (07/18/19 09:36:01)
title loan was past due; offer settlement   07/19/2019   LASHONDA ROBIN         5560   0.421834847    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/19/19 09:32:48 - 42 seconds)
title loan was past due; offer settlement   07/20/2019   LASHONDA ROBIN         5560   0.448060923    72541   650336   3   Work                 Call Answered. Message left on answering machine (07/20/19 09:26:39 - 45 seconds)

title loan was past due; offer settlement   07/22/2019   LASHONDA ROBIN         5560 0.321091099      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/22/19 10:22:28 - 34 seconds)

title loan was past due; offer settlement   07/23/2019   LASHONDA ROBIN         5560 0.424170922      72541   650336   3 Work                   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/23/19 09:27:43 - 34 seconds)
title loan was past due; offer settlement   07/24/2019   LASHONDA ROBIN         5560 0.963676654      72541   650336   3 Work                   Call Answered. Message left on answering machine (07/24/19 09:02:56 - 45 seconds)




                                                                                                                                                                                                                                                                                     GTL 0187
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 4 of 9                       PageID 495


title loan was past due; offer settlement   07/25/2019   LASHONDA ROBIN         5560   0.739783031   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/25/19 09:13:18 - 33 seconds)
title loan was past due; offer settlement   07/26/2019   LASHONDA ROBIN         5560   0.447786987   72541   650336   3   Work   Call Answered. Message left on answering machine (07/26/19 09:26:25 - 42 seconds)
title loan was past due; offer settlement   07/27/2019   LASHONDA ROBIN         5560   0.858690405   72541   650336   3   Work   Call Answered. Message left on answering machine (07/27/19 09:08:29 - 41 seconds)
title loan was past due; offer settlement   07/29/2019   LASHONDA ROBIN         5560   0.258158094   72541   650336   3   Work   Call Answered. Message left on answering machine (07/29/19 09:38:36 - 38 seconds)
title loan was past due; offer settlement   07/30/2019   LASHONDA ROBIN         5560   0.349745334   72541   650336   3   Work   Call Answered. Message left on answering machine (07/30/19 09:33:27 - 47 seconds)
title loan was past due; offer settlement   07/31/2019   LASHONDA ROBIN         5560   0.728750521   72541   650336   3   Work   Call Answered. Message left on answering machine (07/31/19 09:15:27 - 46 seconds)
title loan was past due; offer settlement   08/01/2019   LASHONDA ROBIN         5560   0.975938322   72541   650336   3   Work   Call Answered. Message left on answering machine (08/01/19 09:01:12 - 47 seconds)
title loan was past due; offer settlement   08/02/2019   LASHONDA ROBIN         5560    0.27223496   72541   650336   3   Work   Call Answered. Message left on answering machine (08/02/19 09:37:58 - 43 seconds)

title loan was past due; offer settlement   08/03/2019   LASHONDA ROBIN         5560   0.783436624   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/03/19 09:12:13 - 33 seconds)
title loan was past due; offer settlement   08/05/2019   LASHONDA ROBIN         5560   0.903976316   72541   650336   3   Work   Call Answered. Message left on answering machine (08/05/19 09:04:39 - 45 seconds)
title loan was past due; offer settlement   08/06/2019   LASHONDA ROBIN         5560   0.589628284   72541   650336   3   Work   Call Answered. Message left on answering machine (08/06/19 09:26:32 - 39 seconds)
title loan was past due; offer settlement   08/07/2019   LASHONDA ROBIN         5560   0.897333273   72541   650336   3   Work   Call Answered. Message left on answering machine (08/07/19 09:07:17 - 48 seconds)
title loan was past due; offer settlement   08/08/2019   LASHONDA ROBIN         5560   0.830738934   72541   650336   3   Work   Call Answered. Message left on answering machine (08/08/19 09:11:02 - 33 seconds)
title loan was past due; offer settlement   08/09/2019   LASHONDA ROBIN         5560   0.181566204   72541   650336   3   Work   Call Answered. Message left on answering machine (08/09/19 09:50:56 - 43 seconds)

title loan was past due; offer settlement   08/10/2019   LASHONDA ROBIN         5560   0.822916532   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/10/19 09:10:40 - 34 seconds)
title loan was past due; offer settlement   08/12/2019   LASHONDA ROBIN         5560   0.884564341   72541   650336   3   Work   Call Answered. Message left on answering machine (08/12/19 09:05:37 - 22 seconds)
title loan was past due; offer settlement   08/13/2019   LASHONDA ROBIN         5560   0.579163718   72541   650336   3   Work   Call Answered. Message left on answering machine (08/13/19 09:26:25 - 37 seconds)
title loan was past due; offer settlement   08/14/2019   LASHONDA ROBIN         5560   0.785170972   72541   650336   3   Work   Call Answered. Message left on answering machine (08/14/19 09:14:20 - 40 seconds)

title loan was past due; offer settlement   08/15/2019   LASHONDA ROBIN         5560 0.020691669     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/15/19 10:02:20 - 33 seconds)
title loan was past due; offer settlement   08/16/2019   LASHONDA ROBIN         5560 0.739898257     72541   650336   3 Work     Call Answered. Message left on answering machine (08/16/19 09:18:26 - 46 seconds)

title loan was past due; offer settlement   08/17/2019   LASHONDA ROBIN         5560   0.476384097   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/17/19 09:34:57 - 34 seconds)
title loan was past due; offer settlement   08/19/2019   LASHONDA ROBIN         5560   0.156757294   72541   650336   3   Work   Call Answered. Message left on answering machine (08/19/19 10:00:20 - 40 seconds)
title loan was past due; offer settlement   08/20/2019   LASHONDA ROBIN         5560   0.103307739   72541   650336   3   Work   Call Answered. Message left on answering machine (08/20/19 10:02:20 - 45 seconds)
title loan was past due; offer settlement   08/21/2019   LASHONDA ROBIN         5560   0.614005618   72541   650336   3   Work   Call Answered. Message left on answering machine (08/21/19 09:22:23 - 37 seconds)
title loan was past due; offer settlement   08/22/2019   LASHONDA ROBIN         5560   0.879836918   72541   650336   3   Work   Call Answered. Message left on answering machine (08/22/19 09:08:19 - 40 seconds)
title loan was past due; offer settlement   08/23/2019   LASHONDA ROBIN         5560   0.547110611   72541   650336   3   Work   Call Answered. Message left on answering machine (08/23/19 09:30:17 - 42 seconds)
title loan was past due; offer settlement   08/24/2019   LASHONDA ROBIN         5560    0.20279722   72541   650336   3   Work   Call Answered. Message left on answering machine (08/24/19 09:53:02 - 47 seconds)
title loan was past due; offer settlement   08/26/2019   LASHONDA ROBIN         5560   0.319709227   72541   650336   3   Work   Call Answered. Message left on answering machine (08/26/19 09:50:28 - 42 seconds)
title loan was past due; offer settlement   08/27/2019   LASHONDA ROBIN         5560   0.679628532   72541   650336   3   Work   Call Answered. Message left on answering machine (08/27/19 09:19:14 - 41 seconds)

title loan was past due; offer settlement   08/28/2019   LASHONDA ROBIN         5560   0.063316641   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/28/19 10:05:25 - 33 seconds)
title loan was past due; offer settlement   08/29/2019   LASHONDA ROBIN         5560   0.345271304   72541   650336   3   Work   Call Answered. Message left on answering machine (08/29/19 09:45:04 - 42 seconds)
title loan was past due; offer settlement   08/30/2019   LASHONDA ROBIN         5560   0.950322406   72541   650336   3   Work   Call Answered. Message left on answering machine (08/30/19 09:02:40 - 41 seconds)
title loan was past due; offer settlement   08/31/2019   LASHONDA ROBIN         5560   0.869753579   72541   650336   3   Work   Call Answered. Message left on answering machine (08/31/19 09:08:52 - 53 seconds)
title loan was past due; offer settlement   09/02/2019   LASHONDA ROBIN         5560   0.766072728   72541   650336   3   Work   Call Answered. Message left on answering machine (09/02/19 09:24:32 - 50 seconds)
title loan was past due; offer settlement   09/03/2019   LASHONDA ROBIN         5560   0.099366713   72541   650336   3   Work   Call Answered. Message left on answering machine (09/03/19 10:04:41 - 36 seconds)
title loan was past due; offer settlement   09/04/2019   LASHONDA ROBIN         5560   0.216723505   72541   650336   3   Work   Call Answered. Message left on answering machine (09/04/19 09:55:20 - 40 seconds)
title loan was past due; offer settlement   09/05/2019   LASHONDA ROBIN         5560   0.376029863   72541   650336   3   Work   Call Answered. Message left on answering machine (09/05/19 10:23:08 - 42 seconds)

title loan was past due; offer settlement   09/06/2019   LASHONDA ROBIN         5560 0.030457427     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (09/06/19 10:08:45 - 33 seconds)
title loan was past due; offer settlement   09/07/2019   LASHONDA ROBIN         5560 0.189220177     72541   650336   3 Work     Call Answered. Message left on answering machine (09/07/19 10:04:09 - 37 seconds)

title loan was past due; offer settlement   09/09/2019   LASHONDA ROBIN         5560 0.287224336     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (09/09/19 10:00:57 - 34 seconds)
title loan was past due; offer settlement   09/10/2019   LASHONDA ROBIN         5560 0.294361797     72541   650336   3 Work     Call Answered. Message left on answering machine (09/10/19 09:58:35 - 37 seconds)
title loan was past due; offer settlement   09/11/2019   LASHONDA ROBIN         5560 0.113766725     72541   650336   3 Work     Call Answered. Message left on answering machine (09/11/19 10:09:18 - 44 seconds)

title loan was past due; offer settlement   09/12/2019   LASHONDA ROBIN         5560 0.540909338     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (09/12/19 09:40:10 - 33 seconds)

title loan was past due; offer settlement   09/13/2019   LASHONDA ROBIN         5560   0.185286423   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (09/13/19 10:08:43 - 33 seconds)
title loan was past due; offer settlement   09/14/2019   LASHONDA ROBIN         5560   0.681167173   72541   650336   3   Work   Call Answered. Message left on answering machine (09/14/19 09:28:51 - 46 seconds)
title loan was past due; offer settlement   09/16/2019   LASHONDA ROBIN         5560   0.905205528   72541   650336   3   Work   Call Answered. Message left on answering machine (09/16/19 09:09:07 - 53 seconds)
title loan was past due; offer settlement   09/17/2019   LASHONDA ROBIN         5560   0.204030361   72541   650336   3   Work   Call Answered. Message left on answering machine (09/17/19 10:01:34 - 46 seconds)
title loan was past due; offer settlement   09/18/2019   LASHONDA ROBIN         5560   0.029615516   72541   650336   3   Work   Call Answered. Message left on answering machine (09/18/19 10:22:32 - 41 seconds)

title loan was past due; offer settlement   09/19/2019   LASHONDA ROBIN         5560 0.272835316     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (09/19/19 10:02:57 - 33 seconds)
title loan was past due; offer settlement   09/20/2019   LASHONDA ROBIN         5560 0.167223118     72541   650336   3 Work     Call Answered. Machine Answered. Call connected but no answer (09/20/19 10:01:20)
title loan was past due; offer settlement   09/21/2019   LASHONDA ROBIN         5560 0.055917272     72541   650336   3 Work     Call Answered. Message left on answering machine (09/21/19 10:17:08 - 35 seconds)

title loan was past due; offer settlement   09/23/2019   LASHONDA ROBIN         5560   0.323060143   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (09/23/19 09:59:13 - 25 seconds)
title loan was past due; offer settlement   09/24/2019   LASHONDA ROBIN         5560   0.836983561   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (09/24/19 09:19:26)
title loan was past due; offer settlement   09/25/2019   LASHONDA ROBIN         5560   0.648724367   72541   650336   3   Work   Call Answered. Message left on answering machine (09/25/19 09:32:19 - 42 seconds)
title loan was past due; offer settlement   09/26/2019   LASHONDA ROBIN         5560   0.459120595   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (09/26/19 09:46:28)




                                                                                                                                                                                                                                                                      GTL 0188
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 5 of 9                       PageID 496


title loan was past due; offer settlement   09/27/2019   LASHONDA ROBIN         5560   0.663402044   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (09/27/19 09:31:23)
title loan was past due; offer settlement   09/28/2019   LASHONDA ROBIN         5560   0.851993828   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (09/28/19 09:13:43)
title loan was past due; offer settlement   09/30/2019   LASHONDA ROBIN         5560   0.076403666   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (09/30/19 10:18:48)
title loan was past due; offer settlement   10/01/2019   LASHONDA ROBIN         5560   0.815187548   72541   650336   3   Work   Call Answered. Message left on answering machine (10/01/19 09:17:12 - 11 seconds)

title loan was past due; offer settlement   10/02/2019   LASHONDA ROBIN         5560   0.723110516   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (10/02/19 09:22:57 - 33 seconds)
title loan was past due; offer settlement   10/03/2019   LASHONDA ROBIN         5560   0.626126755   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/03/19 09:30:48)
title loan was past due; offer settlement   10/04/2019   LASHONDA ROBIN         5560   0.235871381   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/04/19 10:13:56)
title loan was past due; offer settlement   10/05/2019   LASHONDA ROBIN         5560   0.250305203   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/05/19 10:08:23)
title loan was past due; offer settlement   10/07/2019   LASHONDA ROBIN         5560   0.836402914   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/07/19 09:19:48)
title loan was past due; offer settlement   10/08/2019   LASHONDA ROBIN         5560    0.10438232   72541   650336   3   Work   Call Answered. Message left on answering machine (10/08/19 10:28:53 - 33 seconds)

title loan was past due; offer settlement   10/09/2019   LASHONDA ROBIN         5560   0.053406604   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (10/09/19 10:32:18 - 33 seconds)
title loan was past due; offer settlement   10/10/2019   LASHONDA ROBIN         5560   0.554845903   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/10/19 09:44:14)
title loan was past due; offer settlement   10/11/2019   LASHONDA ROBIN         5560   0.708788294   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/11/19 09:22:12)
title loan was past due; offer settlement   10/12/2019   LASHONDA ROBIN         5560   0.835070044   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/12/19 09:17:46)

title loan was past due; offer settlement   10/14/2019   LASHONDA ROBIN         5560 0.521253624     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (10/14/19 09:47:00 - 25 seconds)

title loan was past due; offer settlement   10/15/2019   LASHONDA ROBIN         5560    0.4763149    72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (10/15/19 09:44:55 - 22 seconds)
title loan was past due; offer settlement   10/16/2019   LASHONDA ROBIN         5560 0.574966888     72541   650336   3 Work     Call Answered. Live Answer (10/16/19 09:43:59 - 14 seconds)
title loan was past due; offer settlement   10/17/2019   LASHONDA ROBIN         5560 0.93430013      72541   650336   3 Work     Call Answered. Machine Answered. Call connected but no answer (10/17/19 09:08:40)

title loan was past due; offer settlement   10/18/2019   LASHONDA ROBIN         5560   0.407705311   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (10/18/19 09:50:16 - 34 seconds)
title loan was past due; offer settlement   10/19/2019   LASHONDA ROBIN         5560   0.913947748   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/19/19 09:09:17)
title loan was past due; offer settlement   10/21/2019   LASHONDA ROBIN         5560   0.558335657   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/21/19 09:44:09)
title loan was past due; offer settlement   10/22/2019   LASHONDA ROBIN         5560   0.361773437   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/22/19 10:08:21)
title loan was past due; offer settlement   10/23/2019   LASHONDA ROBIN         5560   0.206444482   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/23/19 10:25:17)
title loan was past due; offer settlement   10/24/2019   LASHONDA ROBIN         5560   0.202678382   72541   650336   3   Work   Call Answered. Message left on answering machine (10/24/19 10:18:58 - 43 seconds)
title loan was past due; offer settlement   10/25/2019   LASHONDA ROBIN         5560   0.099341429   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/25/19 10:27:06)
title loan was past due; offer settlement   10/26/2019   LASHONDA ROBIN         5560   0.423175979   72541   650336   3   Work   Call Made. No answer. Machine answered and then disconnected (10/26/19 09:49:35)
title loan was past due; offer settlement   10/28/2019   LASHONDA ROBIN         5560   0.587892648   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/28/19 09:43:44)
title loan was past due; offer settlement   10/29/2019   LASHONDA ROBIN         5560   0.154474653   72541   650336   3   Work   Call Answered. Live Answer (10/29/19 10:27:48 - 18 seconds)
title loan was past due; offer settlement   10/30/2019   LASHONDA ROBIN         5560   0.941215513   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (10/30/19 09:04:44)

title loan was past due; offer settlement   10/31/2019   LASHONDA ROBIN         5560 0.089668795     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (10/31/19 10:36:41 - 33 seconds)
title loan was past due; offer settlement   11/01/2019   LASHONDA ROBIN         5560 0.880608271     72541   650336   3 Work     Call Answered. Machine Answered. Call connected but no answer (11/01/19 09:14:16)

title loan was past due; offer settlement   11/02/2019   LASHONDA ROBIN         5560 0.66517323      72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (11/02/19 09:45:48 - 34 seconds)
title loan was past due; offer settlement   11/04/2019   LASHONDA ROBIN         5560 0.628143821     72541   650336   3 Work     Call Answered. Machine Answered. Call connected but no answer (11/04/19 09:45:31)
title loan was past due; offer settlement   11/05/2019   LASHONDA ROBIN         5560 0.479688128     72541   650336   3 Work     Call Answered. Machine Answered. Call connected but no answer (11/05/19 09:50:25)

title loan was past due; offer settlement   11/06/2019   LASHONDA ROBIN         5560 0.554668965     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (11/06/19 09:39:24 - 33 seconds)
title loan was past due; offer settlement   11/07/2019   LASHONDA ROBIN         5560 0.852602911     72541   650336   3 Work     Call Answered. Message left on answering machine (11/07/19 09:20:21 - 48 seconds)

title loan was past due; offer settlement   11/08/2019   LASHONDA ROBIN         5560 0.803189911     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (11/08/19 09:22:03 - 33 seconds)

title loan was past due; offer settlement   11/09/2019   LASHONDA ROBIN         5560   0.708102835   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (11/09/19 09:28:41 - 33 seconds)
title loan was past due; offer settlement   11/11/2019   LASHONDA ROBIN         5560   0.051207376   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (11/11/19 11:18:52)
title loan was past due; offer settlement   11/12/2019   LASHONDA ROBIN         5560   0.763756291   72541   650336   3   Work   Call Answered. Message left on answering machine (11/12/19 11:12:17 - 48 seconds)
title loan was past due; offer settlement   11/13/2019   LASHONDA ROBIN         5560   0.908860974   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (11/13/19 09:07:58)
title loan was past due; offer settlement   11/14/2019   LASHONDA ROBIN         5560   0.343761323   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (11/14/19 10:12:21)
title loan was past due; offer settlement   11/15/2019   LASHONDA ROBIN         5560   0.918125886   72541   650336   3   Work   Call Made. No answer. Machine answered and then disconnected (11/15/19 09:09:38)

title loan was past due; offer settlement   11/16/2019   LASHONDA ROBIN         5560 0.156113199     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (11/16/19 10:38:25 - 34 seconds)

title loan was past due; offer settlement   11/18/2019   LASHONDA ROBIN         5560   0.072736793   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (11/18/19 10:50:23 - 33 seconds)
title loan was past due; offer settlement   11/19/2019   LASHONDA ROBIN         5560   0.133406641   72541   650336   3   Work   Call Answered. Machine Answered. Call connected but no answer (11/19/19 10:39:12)
title loan was past due; offer settlement   11/20/2019   LASHONDA ROBIN         5560   0.932015307   72541   650336   3   Work   Call Answered. Message left on answering machine (11/20/19 09:06:22 - 46 seconds)
title loan was past due; offer settlement   11/21/2019   LASHONDA ROBIN         5560   0.148423362   72541   650336   3   Work   Call Answered. Message left on answering machine (11/21/19 10:44:48 - 47 seconds)
title loan was past due; offer settlement   11/22/2019   LASHONDA ROBIN         5560   0.544068273   72541   650336   3   Work   Call Answered. Message left on answering machine (11/22/19 09:53:38 - 37 seconds)
title loan was past due; offer settlement   11/23/2019   LASHONDA ROBIN         5560   0.712033255   72541   650336   3   Work   Call Answered. Message left on answering machine (11/23/19 09:38:59 - 49 seconds)
title loan was past due; offer settlement   11/25/2019   LASHONDA ROBIN         5560    0.92400314   72541   650336   3   Work   Call Answered. Message left on answering machine (11/25/19 09:05:59 - 39 seconds)
title loan was past due; offer settlement   11/26/2019   LASHONDA ROBIN         5560   0.435275116   72541   650336   3   Work   Call Answered. Message left on answering machine (11/26/19 10:15:36 - 33 seconds)
title loan was past due; offer settlement   11/27/2019   LASHONDA ROBIN         5560   0.934419746   72541   650336   3   Work   Call Answered. Message left on answering machine (11/27/19 09:07:44 - 51 seconds)
title loan was past due; offer settlement   11/28/2019   LASHONDA ROBIN         5560    0.63388106   72541   650336   3   Work   Call Answered. Message left on answering machine (11/28/19 09:44:27 - 34 seconds)
title loan was past due; offer settlement   11/29/2019   LASHONDA ROBIN         5560   0.787408982   72541   650336   3   Work   Call Answered. Message left on answering machine (11/29/19 09:25:33 - 38 seconds)




                                                                                                                                                                                                                                                                      GTL 0189
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 6 of 9                           PageID 497


title loan was past due; offer settlement   11/30/2019   LASHONDA ROBIN     5560   0.184123814    72541   650336   3   Work   Call Answered. Message left on answering machine   (11/30/19 10:41:30 - 37 seconds)
title loan was past due; offer settlement   12/02/2019   LASHONDA ROBIN     5560   0.039244088    72541   650336   3   Work   Call Answered. Message left on answering machine   (12/02/19 10:49:40 - 35 seconds)
title loan was past due; offer settlement   12/03/2019   LASHONDA ROBIN     5560   0.257501791    72541   650336   3   Work   Call Answered. Message left on answering machine   (12/03/19 10:25:37 - 35 seconds)
title loan was past due; offer settlement   12/04/2019   LASHONDA ROBIN     5560   0.588749192    72541   650336   3   Work   Call Answered. Message left on answering machine   (12/04/19 09:42:00 - 35 seconds)
title loan was past due; offer settlement   12/05/2019   LASHONDA ROBIN     5560    0.34144452    72541   650336   3   Work   Call Answered. Message left on answering machine   (12/05/19 10:17:03 - 35 seconds)

title loan was past due; offer settlement   12/06/2019   LASHONDA ROBIN     5560   0.685294729    72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (12/06/19 09:37:03 - 33 seconds)
title loan was past due; offer settlement   12/07/2019   LASHONDA ROBIN     5560   0.948054148    72541   650336   3   Work   Call Answered. Message left on answering machine (12/07/19 09:07:22 - 39 seconds)
title loan was past due; offer settlement   12/09/2019   LASHONDA ROBIN     5560   0.547044491    72541   650336   3   Work   Call Answered. Message left on answering machine (12/09/19 09:52:39 - 36 seconds)
title loan was past due; offer settlement   12/10/2019   LASHONDA ROBIN     5560   0.365133421    72541   650336   3   Work   Call Answered. Message left on answering machine (12/10/19 10:12:11 - 35 seconds)
title loan was past due; offer settlement   12/11/2019   LASHONDA ROBIN     5560   0.154468114    72541   650336   3   Work   Call Answered. Message left on answering machine (12/11/19 10:41:54 - 40 seconds)
title loan was past due; offer settlement   12/12/2019   LASHONDA ROBIN     5560    0.12018027    72541   650336   3   Work   Call Answered. Message left on answering machine (12/12/19 10:48:38 - 34 seconds)
title loan was past due; offer settlement   12/13/2019   LASHONDA ROBIN     5560   0.218629365    72541   650336   3   Work   Call Answered. Message left on answering machine (12/13/19 10:40:53 - 34 seconds)
title loan was past due; offer settlement   12/14/2019   LASHONDA ROBIN     5560   0.952898843    72541   650336   3   Work   Call Answered. Message left on answering machine (12/14/19 09:06:47 - 33 seconds)
title loan was past due; offer settlement   12/16/2019   LASHONDA ROBIN     5560   0.799633648    72541   650336   3   Work   Call Answered. Message left on answering machine (12/16/19 09:22:52 - 34 seconds)
title loan was past due; offer settlement   12/17/2019   LASHONDA ROBIN     5560   0.447694358    72541   650336   3   Work   Call Answered. Message left on answering machine (12/17/19 11:16:30 - 34 seconds)
title loan was past due; offer settlement   12/18/2019   LASHONDA ROBIN     5560   0.816107525    72541   650336   3   Work   Call Answered. Message left on answering machine (12/18/19 11:41:51 - 38 seconds)
title loan was past due; offer settlement   12/19/2019   LASHONDA ROBIN     5560   0.835147494    72541   650336   3   Work   Call Answered. Message left on answering machine (12/19/19 10:06:26 - 35 seconds)
title loan was past due; offer settlement   12/20/2019   LASHONDA ROBIN     5560    0.68350617    72541   650336   3   Work   Call Answered. Message left on answering machine (12/20/19 09:39:07 - 38 seconds)
title loan was past due; offer settlement   12/21/2019   LASHONDA ROBIN     5560   0.699555433    72541   650336   3   Work   Call Answered. Message left on answering machine (12/21/19 09:45:47 - 35 seconds)
title loan was past due; offer settlement   12/23/2019   LASHONDA ROBIN     5560   0.391762399    72541   650336   3   Work   Call Answered. Message left on answering machine (12/23/19 12:23:52 - 38 seconds)
title loan was past due; offer settlement   12/24/2019   LASHONDA ROBIN     5560   0.014517911    72541   650336   3   Work   Call Answered. Message left on answering machine (12/24/19 11:07:50 - 39 seconds)
title loan was past due; offer settlement   12/26/2019   LASHONDA ROBIN     5560   0.074303002    72541   650336   3   Work   Call Answered. Message left on answering machine (12/26/19 11:02:33 - 34 seconds)
title loan was past due; offer settlement   12/27/2019   LASHONDA ROBIN     5560   0.434293443    72541   650336   3   Work   Call Answered. Message left on answering machine (12/27/19 10:20:42 - 42 seconds)
title loan was past due; offer settlement   12/28/2019   LASHONDA ROBIN     5560   0.519284318    72541   650336   3   Work   Call Answered. Message left on answering machine (12/28/19 09:56:19 - 29 seconds)
title loan was past due; offer settlement   12/30/2019   LASHONDA ROBIN     5560   0.616823866    72541   650336   3   Work   Call Answered. Message left on answering machine (12/30/19 09:48:56 - 37 seconds)
title loan was past due; offer settlement   12/31/2019   LASHONDA ROBIN     5560   0.892042371    72541   650336   3   Work   Call Answered. Message left on answering machine (12/31/19 09:16:27 - 35 seconds)
title loan was past due; offer settlement   01/01/2020   LASHONDA ROBIN     5560   0.714278984    72541   650336   3   Work   Call Answered. Message left on answering machine (01/01/20 09:33:55 - 40 seconds)
title loan was past due; offer settlement   01/02/2020   LASHONDA ROBIN     5560   0.073422262    72541   650336   3   Work   Call Answered. Message left on answering machine (01/02/20 10:59:17 - 33 seconds)
title loan was past due; offer settlement   01/03/2020   LASHONDA ROBIN     5560      0.2076022   72541   650336   3   Work   Call Answered. Message left on answering machine (01/03/20 10:50:48 - 38 seconds)
title loan was past due; offer settlement   01/04/2020   LASHONDA ROBIN     5560   0.500623819    72541   650336   3   Work   Call Answered. Message left on answering machine (01/04/20 10:03:13 - 38 seconds)
title loan was past due; offer settlement   01/06/2020   LASHONDA ROBIN     5560   0.926065475    72541   650336   3   Work   Call Answered. Message left on answering machine (01/06/20 09:12:32 - 34 seconds)
title loan was past due; offer settlement   01/07/2020   LASHONDA ROBIN     5560   0.808397342    72541   650336   3   Work   Call Answered. Message left on answering machine (01/07/20 09:23:19 - 34 seconds)
title loan was past due; offer settlement   01/08/2020   LASHONDA ROBIN     5560   0.456725886    72541   650336   3   Work   Call Answered. Message left on answering machine (01/08/20 10:09:03 - 39 seconds)
title loan was past due; offer settlement   01/09/2020   LASHONDA ROBIN     5560   0.169423146    72541   650336   3   Work   Call Answered. Message left on answering machine (01/09/20 10:47:27 - 35 seconds)

title loan was past due; offer settlement   01/10/2020   LASHONDA ROBIN     5560   0.422029733    72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (01/10/20 10:21:16 - 33 seconds)
title loan was past due; offer settlement   01/11/2020   LASHONDA ROBIN     5560   0.906946103    72541   650336   3   Work   Call Answered. Message left on answering machine (01/11/20 09:12:45 - 36 seconds)
title loan was past due; offer settlement   01/13/2020   LASHONDA ROBIN     5560   0.319237504    72541   650336   3   Work   Call Answered. Message left on answering machine (01/13/20 10:32:03 - 36 seconds)
title loan was past due; offer settlement   01/14/2020   LASHONDA ROBIN     5560   0.824466854    72541   650336   3   Work   Call Answered. Message left on answering machine (01/14/20 09:18:46 - 38 seconds)
title loan was past due; offer settlement   01/15/2020   LASHONDA ROBIN     5560   0.644660485    72541   650336   3   Work   Call Answered. Message left on answering machine (01/15/20 09:53:28 - 36 seconds)
title loan was past due; offer settlement   01/16/2020   LASHONDA ROBIN     5560   0.139788653    72541   650336   3   Work   Call Answered. Message left on answering machine (01/16/20 11:01:55 - 40 seconds)
title loan was past due; offer settlement   01/17/2020   LASHONDA ROBIN     5560      0.9630938   72541   650336   3   Work   Call Answered. Message left on answering machine (01/17/20 09:05:50 - 38 seconds)
title loan was past due; offer settlement   01/18/2020   LASHONDA ROBIN     5560   0.221425118    72541   650336   3   Work   Call Answered. Message left on answering machine (01/18/20 10:48:27 - 33 seconds)
title loan was past due; offer settlement   01/20/2020   LASHONDA ROBIN     5560   0.825117663    72541   650336   3   Work   Call Answered. Message left on answering machine (01/20/20 09:24:16 - 35 seconds)
title loan was past due; offer settlement   01/21/2020   LASHONDA ROBIN     5560   0.921764013    72541   650336   3   Work   Call Answered. Message left on answering machine (01/21/20 09:10:57 - 28 seconds)
title loan was past due; offer settlement   01/22/2020   LASHONDA ROBIN     5560   0.494778908    72541   650336   3   Work   Call Answered. Message left on answering machine (01/22/20 10:12:08 - 34 seconds)
title loan was past due; offer settlement   01/23/2020   LASHONDA ROBIN     5560   0.196222435    72541   650336   3   Work   Call Answered. Message left on answering machine (01/23/20 10:54:45 - 35 seconds)
title loan was past due; offer settlement   01/24/2020   LASHONDA ROBIN     5560   0.672466116    72541   650336   3   Work   Call Answered. Message left on answering machine (01/24/20 09:53:40 - 35 seconds)
title loan was past due; offer settlement   01/25/2020   LASHONDA ROBIN     5560   0.609368708    72541   650336   3   Work   Call Answered. Message left on answering machine (01/25/20 09:53:32 - 38 seconds)
title loan was past due; offer settlement   01/27/2020   LASHONDA ROBIN     5560   0.678365037    72541   650336   3   Work   Call Answered. Message left on answering machine (01/27/20 09:48:49 - 49 seconds)
title loan was past due; offer settlement   01/28/2020   LASHONDA ROBIN     5560   0.578615984    72541   650336   3   Work   Call Answered. Message left on answering machine (01/28/20 09:53:59 - 34 seconds)
title loan was past due; offer settlement   01/29/2020   LASHONDA ROBIN     5560   0.263744213    72541   650336   3   Work   Call Answered. Message left on answering machine (01/29/20 10:50:26 - 34 seconds)
title loan was past due; offer settlement   01/30/2020   LASHONDA ROBIN     5560   0.442995277    72541   650336   3   Work   Call Answered. Message left on answering machine (01/30/20 10:19:14 - 37 seconds)
title loan was past due; offer settlement   01/31/2020   LASHONDA ROBIN     5560   0.604281338    72541   650336   3   Work   Call Answered. Message left on answering machine (01/31/20 09:50:17 - 35 seconds)
title loan was past due; offer settlement   02/01/2020   LASHONDA ROBIN     5560   0.017290106    72541   650336   3   Work   Call Answered. Message left on answering machine (02/01/20 11:22:31 - 34 seconds)
title loan was past due; offer settlement   02/03/2020   LASHONDA ROBIN     5560   0.716991531    72541   650336   3   Work   Call Answered. Message left on answering machine (02/03/20 09:32:52 - 37 seconds)
title loan was past due; offer settlement   02/04/2020   LASHONDA ROBIN     5560   0.499545783    72541   650336   3   Work   Call Answered. Message left on answering machine (02/04/20 10:13:44 - 35 seconds)
title loan was past due; offer settlement   02/05/2020   LASHONDA ROBIN     5560   0.638906964    72541   650336   3   Work   Call Answered. Message left on answering machine (02/05/20 09:53:03 - 35 seconds)
title loan was past due; offer settlement   02/06/2020   LASHONDA ROBIN     5560   0.925126355    72541   650336   3   Work   Call Answered. Message left on answering machine (02/06/20 09:12:40 - 34 seconds)
title loan was past due; offer settlement   02/07/2020   LASHONDA ROBIN     5560    0.99050373    72541   650336   3   Work   Call Answered. Message left on answering machine (02/07/20 09:03:57 - 38 seconds)

                                                                                                                              Call Made. Line unavailable. <a href=c:\program files (x86)\Voicent\BroadcastByPhone\bin\vcast.chm::/voip_service_error.htm">Your phone service
title loan was past due; offer settlement   02/08/2020   LASHONDA ROBIN     5560 0.208263881      72541   650336   3 Work     cannot complete the call.</a> It returned: 503 Service Unavailable. Please contact your phone service provider (02/08/20 10:50:33)"

title loan was past due; offer settlement   02/10/2020   LASHONDA ROBIN     5560 0.440332148      72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (02/10/20 10:23:01 - 33 seconds)
title loan was past due; offer settlement   02/11/2020   LASHONDA ROBIN     5560 0.631329181      72541   650336   3 Work     Call Answered. Message left on answering machine (02/11/20 09:52:46 - 44 seconds)




                                                                                                                                                                                                                                                                                GTL 0190
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 7 of 9                       PageID 498


title loan was past due; offer settlement   02/12/2020   LASHONDA ROBIN         5560 0.390932387     72541   650336   3 Work     Call Answered. Message left on answering machine (02/12/20 10:21:57 - 38 seconds)
title loan was past due; offer settlement   02/13/2020   LASHONDA ROBIN         5560 0.853963127     72541   650336   3 Work     Call Answered. Message left on answering machine (02/13/20 09:17:12 - 51 seconds)

title loan was past due; offer settlement   02/14/2020   LASHONDA ROBIN         5560   0.986739968   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (02/14/20 10:06:21 - 33 seconds)
title loan was past due; offer settlement   02/17/2020   LASHONDA ROBIN         5560   0.414252988   72541   650336   3   Work   Call Answered. Message left on answering machine (02/17/20 10:32:56 - 35 seconds)
title loan was past due; offer settlement   02/18/2020   LASHONDA ROBIN         5560   0.545562204   72541   650336   3   Work   Call Answered. Message left on answering machine (02/18/20 09:59:38 - 36 seconds)
title loan was past due; offer settlement   02/19/2020   LASHONDA ROBIN         5560   0.429192191   72541   650336   3   Work   Call Answered. Message left on answering machine (02/19/20 10:23:28 - 39 seconds)
title loan was past due; offer settlement   02/21/2020   LASHONDA ROBIN         5560    0.93880076   72541   650336   3   Work   Call Answered. Message left on answering machine (02/20/20 09:06:45 - 39 seconds)
title loan was past due; offer settlement   02/22/2020   LASHONDA ROBIN         5560   0.905033495   72541   650336   3   Work   Call Answered. Message left on answering machine (02/22/20 09:12:39 - 38 seconds)
title loan was past due; offer settlement   02/24/2020   LASHONDA ROBIN         5560   0.991681357   72541   650336   3   Work   Call Answered. Message left on answering machine (02/24/20 09:01:40 - 34 seconds)
title loan was past due; offer settlement   02/25/2020   LASHONDA ROBIN         5560   0.837343232   72541   650336   3   Work   Call Answered. Message left on answering machine (02/25/20 09:31:09 - 38 seconds)
title loan was past due; offer settlement   02/26/2020   LASHONDA ROBIN         5560   0.458301093   72541   650336   3   Work   Call Answered. Message left on answering machine (02/26/20 10:33:50 - 35 seconds)
title loan was past due; offer settlement   02/27/2020   LASHONDA ROBIN         5560   0.674224331   72541   650336   3   Work   Call Answered. Message left on answering machine (02/27/20 09:41:29 - 39 seconds)
title loan was past due; offer settlement   02/28/2020   LASHONDA ROBIN         5560   0.245866153   72541   650336   3   Work   Call Answered. Message left on answering machine (02/28/20 10:44:44 - 35 seconds)
title loan was past due; offer settlement   02/29/2020   LASHONDA ROBIN         5560    0.39437238   72541   650336   3   Work   Call Answered. Message left on answering machine (02/29/20 10:30:38 - 34 seconds)
title loan was past due; offer settlement   03/02/2020   LASHONDA ROBIN         5560   0.210913068   72541   650336   3   Work   Call Answered. Message left on answering machine (03/02/20 11:20:41 - 40 seconds)
title loan was past due; offer settlement   03/03/2020   LASHONDA ROBIN         5560   0.736767316   72541   650336   3   Work   Call Answered. Message left on answering machine (03/03/20 09:53:16 - 36 seconds)
title loan was past due; offer settlement   03/04/2020   LASHONDA ROBIN         5560   0.000601655   72541   650336   3   Work   Call Answered. Message left on answering machine (03/04/20 11:36:05 - 38 seconds)
title loan was past due; offer settlement   03/05/2020   LASHONDA ROBIN         5560   0.154780162   72541   650336   3   Work   Call Answered. Message left on answering machine (03/05/20 11:05:14 - 34 seconds)
title loan was past due; offer settlement   03/06/2020   LASHONDA ROBIN         5560   0.072205456   72541   650336   3   Work   Call Answered. Message left on answering machine (03/06/20 11:26:33 - 35 seconds)
title loan was past due; offer settlement   03/07/2020   LASHONDA ROBIN         5560   0.182188491   72541   650336   3   Work   Call Answered. Message left on answering machine (03/07/20 11:13:39 - 36 seconds)
title loan was past due; offer settlement   03/09/2020   LASHONDA ROBIN         5560   0.722254021   72541   650336   3   Work   Call Answered. Message left on answering machine (03/09/20 09:43:32 - 36 seconds)
title loan was past due; offer settlement   03/10/2020   LASHONDA ROBIN         5560    0.30464851   72541   650336   3   Work   Call Answered. Message left on answering machine (03/10/20 10:49:05 - 35 seconds)
title loan was past due; offer settlement   03/11/2020   LASHONDA ROBIN         5560    0.93484313   72541   650336   3   Work   Call Answered. Message left on answering machine (03/11/20 09:08:17 - 34 seconds)
title loan was past due; offer settlement   03/13/2020   LASHONDA ROBIN         5560    0.87951183   72541   650336   3   Work   Call Answered. Message left on answering machine (03/13/20 09:18:23 - 34 seconds)
title loan was past due; offer settlement   03/14/2020   LASHONDA ROBIN         5560   0.053953943   72541   650336   3   Work   Call Answered. Message left on answering machine (03/14/20 11:28:00 - 37 seconds)
title loan was past due; offer settlement   03/16/2020   LASHONDA ROBIN         5560   0.363365573   72541   650336   3   Work   Call Answered. Message left on answering machine (03/16/20 10:48:36 - 35 seconds)
title loan was past due; offer settlement   03/17/2020   LASHONDA ROBIN         5560   0.908907154   72541   650336   3   Work   Call Answered. Message left on answering machine (03/17/20 09:16:53 - 34 seconds)
title loan was past due; offer settlement   03/18/2020   LASHONDA ROBIN         5560   0.435191672   72541   650336   3   Work   Call Answered. Message left on answering machine (03/18/20 10:37:10 - 35 seconds)
title loan was past due; offer settlement   03/19/2020   LASHONDA ROBIN         5560   0.148611465   72541   650336   3   Work   Call Answered. Message left on answering machine (03/19/20 11:16:05 - 39 seconds)
title loan was past due; offer settlement   03/20/2020   LASHONDA ROBIN         5560   0.937110768   72541   650336   3   Work   Call Answered. Message left on answering machine (03/20/20 09:13:45 - 34 seconds)
title loan was past due; offer settlement   03/21/2020   LASHONDA ROBIN         5560   0.966147998   72541   650336   3   Work   Call Answered. Message left on answering machine (03/21/20 09:08:21 - 36 seconds)
title loan was past due; offer settlement   03/23/2020   LASHONDA ROBIN         5560   0.923893893   72541   650336   3   Work   Call Answered. Message left on answering machine (03/23/20 09:13:36 - 38 seconds)
title loan was past due; offer settlement   03/24/2020   LASHONDA ROBIN         5560   0.502391118   72541   650336   3   Work   Call Answered. Message left on answering machine (03/24/20 10:19:32 - 28 seconds)
title loan was past due; offer settlement   03/25/2020   LASHONDA ROBIN         5560   0.063455463   72541   650336   3   Work   Call Answered. Message left on answering machine (03/25/20 11:36:49 - 31 seconds)
title loan was past due; offer settlement   03/27/2020   LASHONDA ROBIN         5560   0.198640532   72541   650336   3   Work   Call Answered. Message left on answering machine (03/27/20 11:09:27 - 38 seconds)
title loan was past due; offer settlement   03/28/2020   LASHONDA ROBIN         5560   0.479633706   72541   650336   3   Work   Call Answered. Message left on answering machine (03/28/20 10:33:12 - 34 seconds)
title loan was past due; offer settlement   03/30/2020   LASHONDA ROBIN         5560   0.480945196   72541   650336   3   Work   Call Answered. Message left on answering machine (03/30/20 10:30:29 - 38 seconds)
title loan was past due; offer settlement   03/31/2020   LASHONDA ROBIN         5560   0.901041971   72541   650336   3   Work   Call Answered. Message left on answering machine (03/31/20 09:21:44 - 35 seconds)
title loan was past due; offer settlement   04/01/2020   LASHONDA ROBIN         5560   0.880149316   72541   650336   3   Work   Call Answered. Message left on answering machine (04/01/20 09:23:17 - 34 seconds)

title loan was past due; offer settlement   04/02/2020   LASHONDA ROBIN         5560   0.190433316   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (04/02/20 11:17:10 - 30 seconds)
title loan was past due; offer settlement   04/03/2020   LASHONDA ROBIN         5560   0.105850561   72541   650336   3   Work   Call Answered. Message left on answering machine (04/03/20 11:26:10 - 31 seconds)
title loan was past due; offer settlement   04/04/2020   LASHONDA ROBIN         5560   0.958469324   72541   650336   3   Work   Call Answered. Message left on answering machine (04/04/20 09:07:55 - 38 seconds)
title loan was past due; offer settlement   04/06/2020   LASHONDA ROBIN         5560   0.495688313   72541   650336   3   Work   Call Answered. Message left on answering machine (04/06/20 10:19:48 - 38 seconds)
title loan was past due; offer settlement   04/07/2020   LASHONDA ROBIN         5560   0.824956166   72541   650336   3   Work   Call Answered. Message left on answering machine (04/07/20 09:45:26 - 35 seconds)
title loan was past due; offer settlement   04/08/2020   LASHONDA ROBIN         5560   0.799020338   72541   650336   3   Work   Call Answered. Message left on answering machine (04/08/20 09:29:58 - 35 seconds)
title loan was past due; offer settlement   04/09/2020   LASHONDA ROBIN         5560   0.881680332   72541   650336   3   Work   Call Answered. Message left on answering machine (04/09/20 09:26:14 - 39 seconds)
title loan was past due; offer settlement   04/10/2020   LASHONDA ROBIN         5560   0.368539247   72541   650336   3   Work   Call Answered. Message left on answering machine (04/10/20 10:48:58 - 34 seconds)
title loan was past due; offer settlement   04/11/2020   LASHONDA ROBIN         5560   0.763356186   72541   650336   3   Work   Call Answered. Message left on answering machine (04/11/20 09:38:34 - 34 seconds)
title loan was past due; offer settlement   04/13/2020   LASHONDA ROBIN         5560   0.705054649   72541   650336   3   Work   Call Answered. Message left on answering machine (04/13/20 09:51:12 - 34 seconds)
title loan was past due; offer settlement   04/14/2020   LASHONDA ROBIN         5560   0.009392739   72541   650336   3   Work   Call Answered. Message left on answering machine (04/14/20 11:52:55 - 38 seconds)
title loan was past due; offer settlement   04/15/2020   LASHONDA ROBIN         5560   0.741781702   72541   650336   3   Work   Call Answered. Message left on answering machine (04/15/20 09:45:04 - 35 seconds)
title loan was past due; offer settlement   04/16/2020   LASHONDA ROBIN         5560   0.898994973   72541   650336   3   Work   Call Answered. Message left on answering machine (04/16/20 09:18:24 - 28 seconds)
title loan was past due; offer settlement   04/17/2020   LASHONDA ROBIN         5560   0.599908646   72541   650336   3   Work   Call Answered. Message left on answering machine (04/17/20 10:13:25 - 27 seconds)
title loan was past due; offer settlement   04/18/2020   LASHONDA ROBIN         5560   0.992586325   72541   650336   3   Work   Call Answered. Message left on answering machine (04/18/20 09:01:45 - 34 seconds)
title loan was past due; offer settlement   04/20/2020   LASHONDA ROBIN         5560   0.244434196   72541   650336   3   Work   Call Answered. Message left on answering machine (04/20/20 11:04:08 - 36 seconds)
title loan was past due; offer settlement   04/21/2020   LASHONDA ROBIN         5560   0.303566988   72541   650336   3   Work   Call Answered. Message left on answering machine (04/21/20 10:55:19 - 27 seconds)
title loan was past due; offer settlement   04/22/2020   LASHONDA ROBIN         5560   0.228335963   72541   650336   3   Work   Call Answered. Message left on answering machine (04/22/20 11:01:11 - 38 seconds)
title loan was past due; offer settlement   04/23/2020   LASHONDA ROBIN         5560   0.505065487   72541   650336   3   Work   Call Answered. Message left on answering machine (04/23/20 10:28:42 - 38 seconds)
title loan was past due; offer settlement   04/24/2020   LASHONDA ROBIN         5560   0.648141367   72541   650336   3   Work   Call Answered. Message left on answering machine (04/24/20 09:57:43 - 38 seconds)
title loan was past due; offer settlement   04/25/2020   LASHONDA ROBIN         5560   0.638338022   72541   650336   3   Work   Call Answered. Message left on answering machine (04/25/20 10:06:45 - 35 seconds)
title loan was past due; offer settlement   04/27/2020   LASHONDA ROBIN         5560   0.144857824   72541   650336   3   Work   Call Answered. Message left on answering machine (04/27/20 11:28:53 - 41 seconds)
title loan was past due; offer settlement   04/28/2020   LASHONDA ROBIN         5560   0.806202941   72541   650336   3   Work   Call Answered. Message left on answering machine (04/28/20 09:28:15 - 36 seconds)
title loan was past due; offer settlement   04/29/2020   LASHONDA ROBIN         5560   0.135542222   72541   650336   3   Work   Call Answered. Message left on answering machine (04/29/20 11:31:55 - 54 seconds)
title loan was past due; offer settlement   04/30/2020   LASHONDA ROBIN         5560   0.631253898   72541   650336   3   Work   Call Answered. Message left on answering machine (04/30/20 10:05:55 - 38 seconds)




                                                                                                                                                                                                                                                                      GTL 0191
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 8 of 9                        PageID 499


title loan was past due; offer settlement   05/01/2020   LASHONDA ROBIN         5560    0.96646815    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/01/20 09:04:51 - 36 seconds)
title loan was past due; offer settlement   05/02/2020   LASHONDA ROBIN         5560   0.769765668    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/02/20 09:43:21 - 36 seconds)
title loan was past due; offer settlement   05/04/2020   LASHONDA ROBIN         5560   0.692441174    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/04/20 09:54:05 - 37 seconds)
title loan was past due; offer settlement   05/05/2020   LASHONDA ROBIN         5560   0.927015102    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/05/20 09:13:57 - 38 seconds)
title loan was past due; offer settlement   05/06/2020   LASHONDA ROBIN         5560   0.692132508    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/06/20 10:05:26 - 34 seconds)
title loan was past due; offer settlement   05/07/2020   LASHONDA ROBIN         5560   0.151259474    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/07/20 11:35:44 - 47 seconds)
title loan was past due; offer settlement   05/08/2020   LASHONDA ROBIN         5560   0.571213563    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/08/20 10:19:37 - 34 seconds)
title loan was past due; offer settlement   05/09/2020   LASHONDA ROBIN         5560   0.335942829    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/09/20 10:48:45 - 30 seconds)
title loan was past due; offer settlement   05/11/2020   LASHONDA ROBIN         5560   0.287895672    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/11/20 11:12:39 - 38 seconds)
title loan was past due; offer settlement   05/12/2020   LASHONDA ROBIN         5560   0.087987347    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/12/20 11:49:37 - 38 seconds)
title loan was past due; offer settlement   05/13/2020   LASHONDA ROBIN         5560   0.831503558    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/13/20 09:36:35 - 35 seconds)
title loan was past due; offer settlement   05/14/2020   LASHONDA ROBIN         5560   0.931898939    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/14/20 09:14:11 - 39 seconds)
title loan was past due; offer settlement   05/15/2020   LASHONDA ROBIN         5560   0.363028481    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/15/20 10:54:23 - 29 seconds)
title loan was past due; offer settlement   05/16/2020   LASHONDA ROBIN         5560   0.973077275    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/16/20 09:05:12 - 35 seconds)
title loan was past due; offer settlement   05/18/2020   LASHONDA ROBIN         5560   0.860721907    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/18/20 09:27:31 - 35 seconds)
title loan was past due; offer settlement   05/19/2020   LASHONDA ROBIN         5560   0.971504538    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/19/20 09:08:14 - 36 seconds)
title loan was past due; offer settlement   05/20/2020   LASHONDA ROBIN         5560   0.992477088    72541   650336   3   Work   Call Answered. Message left on answering machine   (05/20/20 09:03:22 - 39 seconds)

title loan was past due; offer settlement   05/21/2020   LASHONDA ROBIN         5560 0.089032905      72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (05/21/20 11:51:31 - 33 seconds)

title loan was past due; offer settlement   05/22/2020   LASHONDA ROBIN         5560   0.689787858    72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (05/22/20 09:57:50 - 33 seconds)
title loan was past due; offer settlement   05/23/2020   LASHONDA ROBIN         5560   0.763471807    72541   650336   3   Work   Call Answered. Message left on answering machine (05/23/20 09:36:31 - 35 seconds)
title loan was past due; offer settlement   05/25/2020   LASHONDA ROBIN         5560   0.241324919    72541   650336   3   Work   Call Answered. Message left on answering machine (05/25/20 11:16:28 - 39 seconds)
title loan was past due; offer settlement   05/26/2020   LASHONDA ROBIN         5560   0.041683242    72541   650336   3   Work   Call Answered. Message left on answering machine (05/26/20 12:06:36 - 38 seconds)
title loan was past due; offer settlement   05/27/2020   LASHONDA ROBIN         5560    0.47500444    72541   650336   3   Work   Call Answered. Message left on answering machine (05/27/20 10:40:09 - 34 seconds)
title loan was past due; offer settlement   05/28/2020   LASHONDA ROBIN         5560   0.979772461    72541   650336   3   Work   Call Answered. Message left on answering machine (05/28/20 09:04:04 - 37 seconds)
title loan was past due; offer settlement   05/29/2020   LASHONDA ROBIN         5560   0.724484437    72541   650336   3   Work   Call Answered. Message left on answering machine (05/29/20 09:55:31 - 31 seconds)
title loan was past due; offer settlement   05/30/2020   LASHONDA ROBIN         5560   0.928217382    72541   650336   3   Work   Call Answered. Message left on answering machine (05/30/20 09:14:02 - 34 seconds)
title loan was past due; offer settlement   06/01/2020   LASHONDA ROBIN         5560   0.471376766    72541   650336   3   Work   Call Answered. Message left on answering machine (06/01/20 10:41:20 - 38 seconds)
title loan was past due; offer settlement   06/02/2020   LASHONDA ROBIN         5560   0.700040563    72541   650336   3   Work   Call Answered. Message left on answering machine (06/02/20 10:03:03 - 36 seconds)
title loan was past due; offer settlement   06/03/2020   LASHONDA ROBIN         5560   0.432229692    72541   650336   3   Work   Call Answered. Message left on answering machine (06/03/20 10:40:58 - 35 seconds)
title loan was past due; offer settlement   06/04/2020   LASHONDA ROBIN         5560   0.201890663    72541   650336   3   Work   Call Answered. Message left on answering machine (06/04/20 11:29:04 - 35 seconds)
title loan was past due; offer settlement   06/05/2020   LASHONDA ROBIN         5560   0.044123028    72541   650336   3   Work   Call Answered. Message left on answering machine (06/05/20 11:56:43 - 39 seconds)
title loan was past due; offer settlement   06/06/2020   LASHONDA ROBIN         5560   0.495320541    72541   650336   3   Work   Call Answered. Message left on answering machine (06/06/20 10:39:12 - 38 seconds)
title loan was past due; offer settlement   06/08/2020   LASHONDA ROBIN         5560    0.53052451    72541   650336   3   Work   Call Answered. Message left on answering machine (06/08/20 10:22:24 - 37 seconds)
title loan was past due; offer settlement   06/09/2020   LASHONDA ROBIN         5560   0.086403168    72541   650336   3   Work   Call Answered. Message left on answering machine (06/09/20 11:55:16 - 34 seconds)
title loan was past due; offer settlement   06/10/2020   LASHONDA ROBIN         5560   0.244938176    72541   650336   3   Work   Call Answered. Message left on answering machine (06/10/20 11:33:27 - 35 seconds)
title loan was past due; offer settlement   06/11/2020   LASHONDA ROBIN         5560   0.639160347    72541   650336   3   Work   Call Answered. Message left on answering machine (06/11/20 10:13:27 - 34 seconds)
title loan was past due; offer settlement   06/12/2020   LASHONDA ROBIN         5560   0.958734401    72541   650336   3   Work   Call Answered. Message left on answering machine (06/12/20 09:14:41 - 27 seconds)
title loan was past due; offer settlement   06/13/2020   LASHONDA ROBIN         5560   0.259879746    72541   650336   3   Work   Call Answered. Message left on answering machine (06/13/20 11:25:50 - 35 seconds)
title loan was past due; offer settlement   06/15/2020   LASHONDA ROBIN         5560   0.120108354    72541   650336   3   Work   Call Answered. Message left on answering machine (06/15/20 11:49:40 - 38 seconds)
title loan was past due; offer settlement   06/16/2020   LASHONDA ROBIN         5560    0.07959716    72541   650336   3   Work   Call Answered. Message left on answering machine (06/16/20 12:02:26 - 40 seconds)
title loan was past due; offer settlement   06/17/2020   LASHONDA ROBIN         5560   0.424385229    72541   650336   3   Work   Call Answered. Message left on answering machine (06/17/20 10:54:23 - 38 seconds)
title loan was past due; offer settlement   06/18/2020   LASHONDA ROBIN         5560   0.011994842    72541   650336   3   Work   Call Answered. Message left on answering machine (06/18/20 12:05:43 - 29 seconds)
title loan was past due; offer settlement   06/19/2020   LASHONDA ROBIN         5560   0.901525895    72541   650336   3   Work   Call Answered. Message left on answering machine (06/19/20 09:14:37 - 39 seconds)
title loan was past due; offer settlement   06/20/2020   LASHONDA ROBIN         5560   0.200725331    72541   650336   3   Work   Call Answered. Message left on answering machine (06/20/20 11:35:03 - 34 seconds)
title loan was past due; offer settlement   06/23/2020   LASHONDA ROBIN         5560   0.403930007    72541   650336   3   Work   Call Answered. Message left on answering machine (06/22/20 11:08:18 - 34 seconds)
title loan was past due; offer settlement   06/24/2020   LASHONDA ROBIN         5560   0.846980332    72541   650336   3   Work   Call Answered. Message left on answering machine (06/24/20 09:25:12 - 34 seconds)

title loan was past due; offer settlement   06/25/2020   LASHONDA ROBIN         5560   0.156800273    72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (06/25/20 11:45:32 - 33 seconds)
title loan was past due; offer settlement   06/26/2020   LASHONDA ROBIN         5560   0.692141644    72541   650336   3   Work   Call Answered. Message left on answering machine (06/26/20 10:04:01 - 35 seconds)
title loan was past due; offer settlement   06/27/2020   LASHONDA ROBIN         5560    0.28704717    72541   650336   3   Work   Call Answered. Message left on answering machine (06/27/20 11:25:14 - 34 seconds)
title loan was past due; offer settlement   06/29/2020   LASHONDA ROBIN         5560   0.775832658    72541   650336   3   Work   Call Answered. Message left on answering machine (06/29/20 09:40:12 - 38 seconds)
title loan was past due; offer settlement   06/30/2020   LASHONDA ROBIN         5560   0.882577159    72541   650336   3   Work   Call Answered. Message left on answering machine (06/30/20 09:29:30 - 38 seconds)
title loan was past due; offer settlement   07/01/2020   LASHONDA ROBIN         5560    0.31115114    72541   650336   3   Work   Call Answered. Message left on answering machine (07/01/20 11:05:13 - 37 seconds)
title loan was past due; offer settlement   07/02/2020   LASHONDA ROBIN         5560   0.902684134    72541   650336   3   Work   Call Answered. Message left on answering machine (07/02/20 09:25:40 - 37 seconds)

title loan was past due; offer settlement   07/03/2020   LASHONDA ROBIN         5560   0.963040695    72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/03/20 09:08:25 - 33 seconds)
title loan was past due; offer settlement   07/04/2020   LASHONDA ROBIN         5560   0.439868229    72541   650336   3   Work   Call Answered. Message left on answering machine (07/04/20 10:48:43 - 36 seconds)
title loan was past due; offer settlement   07/06/2020   LASHONDA ROBIN         5560      0.9066728   72541   650336   3   Work   Call Answered. Message left on answering machine (07/06/20 09:16:31 - 36 seconds)
title loan was past due; offer settlement   07/07/2020   LASHONDA ROBIN         5560   0.772169083    72541   650336   3   Work   Call Answered. Message left on answering machine (07/07/20 09:48:43 - 38 seconds)
title loan was past due; offer settlement   07/08/2020   LASHONDA ROBIN         5560   0.370802673    72541   650336   3   Work   Call Answered. Message left on answering machine (07/08/20 10:52:37 - 35 seconds)
title loan was past due; offer settlement   07/09/2020   LASHONDA ROBIN         5560   0.734380866    72541   650336   3   Work   Call Answered. Message left on answering machine (07/09/20 09:52:17 - 39 seconds)
title loan was past due; offer settlement   07/10/2020   LASHONDA ROBIN         5560   0.701230664    72541   650336   3   Work   Call Answered. Message left on answering machine (07/10/20 09:53:57 - 35 seconds)
title loan was past due; offer settlement   07/11/2020   LASHONDA ROBIN         5560   0.198630863    72541   650336   3   Work   Call Answered. Message left on answering machine (07/11/20 11:34:33 - 36 seconds)

title loan was past due; offer settlement   07/13/2020   LASHONDA ROBIN         5560 0.043822307      72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/13/20 12:00:59 - 34 seconds)




                                                                                                                                                                                                                                                                       GTL 0192
                                                                          Case 2:20-cv-02559-SHL-atc Document 33-10 Filed 06/17/21 Page 9 of 9                       PageID 500




title loan was past due; offer settlement   07/14/2020   LASHONDA ROBIN         5560 0.571768476     72541   650336   3 Work     Call Answered. Message left on answering machine (07/14/20 10:32:07 - 34 seconds)

title loan was past due; offer settlement   07/15/2020   LASHONDA ROBIN         5560   0.927316211   72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (07/15/20 09:14:13 - 33 seconds)
title loan was past due; offer settlement   07/16/2020   LASHONDA ROBIN         5560    0.26631367   72541   650336   3   Work   Call Answered. Message left on answering machine (07/16/20 11:23:56 - 34 seconds)
title loan was past due; offer settlement   07/17/2020   LASHONDA ROBIN         5560   0.832246394   72541   650336   3   Work   Call Answered. Message left on answering machine (07/17/20 09:26:27 - 35 seconds)
title loan was past due; offer settlement   07/18/2020   LASHONDA ROBIN         5560   0.895193381   72541   650336   3   Work   Call Answered. Message left on answering machine (07/18/20 09:16:12 - 38 seconds)
title loan was past due; offer settlement   07/20/2020   LASHONDA ROBIN         5560   0.660001798   72541   650336   3   Work   Call Answered. Message left on answering machine (07/20/20 10:10:00 - 39 seconds)
title loan was past due; offer settlement   07/21/2020   LASHONDA ROBIN         5560   0.177562506   72541   650336   3   Work   Call Answered. Message left on answering machine (07/21/20 11:55:34 - 34 seconds)
title loan was past due; offer settlement   07/22/2020   LASHONDA ROBIN         5560   0.061301781   72541   650336   3   Work   Call Answered. Message left on answering machine (07/22/20 12:13:30 - 34 seconds)
title loan was past due; offer settlement   07/23/2020   LASHONDA ROBIN         5560   0.732156744   72541   650336   3   Work   Call Answered. Message left on answering machine (07/23/20 09:50:16 - 35 seconds)
title loan was past due; offer settlement   07/24/2020   LASHONDA ROBIN         5560   0.754812403   72541   650336   3   Work   Call Answered. Message left on answering machine (07/24/20 09:50:23 - 31 seconds)
title loan was past due; offer settlement   07/25/2020   LASHONDA ROBIN         5560   0.938490634   72541   650336   3   Work   Call Answered. Message left on answering machine (07/25/20 09:13:22 - 35 seconds)
title loan was past due; offer settlement   07/27/2020   LASHONDA ROBIN         5560   0.252754689   72541   650336   3   Work   Call Answered. Message left on answering machine (07/27/20 11:20:38 - 39 seconds)
title loan was past due; offer settlement   07/28/2020   LASHONDA ROBIN         5560   0.382824322   72541   650336   3   Work   Call Answered. Message left on answering machine (07/28/20 10:48:19 - 38 seconds)
title loan was past due; offer settlement   07/29/2020   LASHONDA ROBIN         5560    0.28180257   72541   650336   3   Work   Call Answered. Message left on answering machine (07/29/20 11:20:05 - 36 seconds)
title loan was past due; offer settlement   07/30/2020   LASHONDA ROBIN         5560   0.400665175   72541   650336   3   Work   Call Answered. Message left on answering machine (07/30/20 11:00:17 - 34 seconds)
title loan was past due; offer settlement   07/31/2020   LASHONDA ROBIN         5560   0.827953332   72541   650336   3   Work   Call Answered. Message left on answering machine (07/31/20 09:37:28 - 30 seconds)
title loan was past due; offer settlement   08/03/2020   LASHONDA ROBIN         5560   0.388130858   72541   650336   3   Work   Call Answered. Message left on answering machine (08/03/20 11:01:38 - 35 seconds)
title loan was past due; offer settlement   08/04/2020   LASHONDA ROBIN         5560    0.66545479   72541   650336   3   Work   Call Answered. Message left on answering machine (08/04/20 10:00:59 - 34 seconds)
title loan was past due; offer settlement   08/05/2020   LASHONDA ROBIN         5560   0.984373925   72541   650336   3   Work   Call Answered. Message left on answering machine (08/05/20 09:03:16 - 39 seconds)

title loan was past due; offer settlement   08/06/2020   LASHONDA ROBIN         5560 0.110428802     72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/06/20 11:55:11 - 34 seconds)
title loan was past due; offer settlement   08/07/2020   LASHONDA ROBIN         5560 0.05067608      72541   650336   3   Work   Call Answered. Message left on answering machine (08/07/20 12:06:18 - 38 seconds)
title loan was past due; offer settlement   08/08/2020   LASHONDA ROBIN         5560 0.943413445     72541   650336   3   Work   Call Answered. Message left on answering machine (08/08/20 09:14:54 - 39 seconds)
title loan was past due; offer settlement   08/10/2020   LASHONDA ROBIN         5560 0.805915912     72541   650336   3   Work   Call Answered. Message left on answering machine (08/10/20 09:44:42 - 39 seconds)

title loan was past due; offer settlement   08/11/2020   LASHONDA ROBIN         5560 0.403259619     72541   650336   3 Work     Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/11/20 11:02:40 - 33 seconds)
title loan was past due; offer settlement   08/12/2020   LASHONDA ROBIN         5560 0.125845701     72541   650336   3 Work     Call Answered. Message left on answering machine (08/12/20 11:49:58 - 39 seconds)
title loan was past due; offer settlement   08/13/2020   LASHONDA ROBIN         5560 0.806711965     72541   650336   3 Work     Call Answered. Message left on answering machine (08/13/20 09:34:38 - 30 seconds)

title loan was past due; offer settlement   08/14/2020   LASHONDA ROBIN         5560 0.189754506     72541   650336   3   Work   Call Answered. Message left on answering machine answering machine. Force answer after 20 seconds (08/14/20 11:41:54 - 33 seconds)
title loan was past due; offer settlement   08/15/2020   LASHONDA ROBIN         5560 0.582372032     72541   650336   3   Work   Call Answered. Message left on answering machine (08/15/20 10:20:29 - 36 seconds)
title loan was past due; offer settlement   08/17/2020   LASHONDA ROBIN         5560 0.15586591      72541   650336   3   Work   Call Answered. Message left on answering machine (08/17/20 11:50:38 - 35 seconds)
title loan was past due; offer settlement   08/18/2020   LASHONDA ROBIN         5560 0.89447559      72541   650336   3   Work   Call Answered. Message left on answering machine (08/18/20 09:15:44 - 35 seconds)




                                                                                                                                                                                                                                                                      GTL 0193
